CATES, Judge.
Voluntary manslaughter: ten years.
I
Hill testified in his own behalf. He did not bring any proof as to his good repute.
The State called a rebuttal witness who, over objection, was allowed to testify that Hill enjoyed a bad reputation for turbulence and violence in the community. The court’s ruling was error. Bedsole v. State, 274 Ala. 603, 150 So.2d 696; Pugh v. State, 42 Ala.App. 499, 169 So.2d 27; Sorrells v. State, 44 Ala.App. 481, 213 So.2d 687.
II
There was no error in denying Hill’s complaint about a delay in trial. He had been in the State hospital at Mt. Vernon for an extended period. See Autrey v. State, 44 Ala.App. 53, 202 So.2d 88, special concurrence at p. 61.
III
A continuance was denied Hill to take the deposition of a State physician, Jaime E. Condom, who apparently was vacationing at the time of arraignment.
In view of another trial there should be ample time from the deliverance of this opinion for the preparation of either a written or oral deposition of this witness.
For the error pointed the judgment below is reversed and the cause remanded for trial de novo.
Reversed and remanded.